        Case: 3:20-cv-00775-jdp Document #: 24 Filed: 05/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CAROLYN SUE STAUBER,

        Plaintiff,
                                                       Case No. 20-cv-775-jdp
   v.

PER MAR SECURITY AND
RESEARCH CORP.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case without prejudice.


        /s/                                                   5/27/2021
        Peter Oppeneer, Clerk of Court                        Date
